DETAILED ACTION
	This action is in response to the applicant’s reply filed on June 17, 2021. Claims 1-6 and 8-19 are pending and addressed below.

Response to Amendment
In response to the amendments to claims 8, 12, and 16 to correct minor typographic errors, the objection to claim 12 has been withdrawn.
In response to the cancellation of claim 7 the objection to the drawings has been withdrawn.
Claims 8, 12, and 16 are amended. Claims 7 is cancelled. Claims 1-6 and 8-19 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12, Applicants have argued that Faulkner, US 4,351,400 (hereinafter Faulkner) in view of Petrolyte, “Slug Calculation in Barrels for a Length of Dry Pipe” (hereinafter Petrolyte) and Hannegan et al., US 2016/0230491 (hereinafter Hannegan) fails to disclose the limitations claims 1 and 12. Specifically, Applicants have argued that Faulkner does not disclose introducing a pressurized gas into the drill string and actually teaches away from the use of a pressurized gas, such as air, alone. The Examiner recognizes that Faulkner does not disclose the use of a pressurized gas injected into the drill string alone, or not mixed with a drilling fluid, and instead discloses the use of a gasified or aerated drilling fluid.  However, there are no limitations in claims 1 or 12 which required the use of a pressurized gas by itself and not mixed with a drilling fluid.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pressurized gas alone and not mixed with a drilling fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Further, the injection of a gasified or aerated drilling fluid into the drill string is in fact injecting a pressurized gas into the drill string, even if it is mixed with a drilling fluid. Applicants have further argued that Faulkner teaches away from injecting a pressurized gas into the drill string by itself, however as discussed above, there are no limations in the claims which required that only pressurized gas be injected into the drill string or that preclude the use of a gasified or aerated drilling fluid in order to meet the limitations of the claims. 
Regarding claims 2-6, 9-11, 13-15, and 17-19, the arguments as presented above with respect to claims 1 and 12 are equally applicable to claims 2-6, 9-11, 13-15, and 17-19.

Applicant’s arguments, filed June 17, 2021 with respect to claims 8 and 16 have been fully considered and are persuasive.  The rejections of claims 8 and 16 has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 9-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, US 4,351,400 (hereinafter Faulkner) in view of Petrolyte, “Slug Calculation in Barrels for a Length of Dry Pipe” (hereinafter Petrolyte) and Hannegan et al., US 2016/0230491 (hereinafter Hannegan).
Claim 1: Faulkner discloses a method for removing a drill string (conventional drill string 12) from a wellbore (wellbore 10), the drill string (12) comprising a plurality of pipe segments coupled in series (drill string 12 is made up of pipe segments, col 2, ln 20-23), the wellbore (10) and the drill string (12) defining an annulus therebetween (see Fig 1), and the annulus and the interior of the drill string being in fluid communication and containing a fluid (drilling fluid is circulated downwardly through the kelly 36 and the drill string 12, through nozzles in the drill bit 38, upwardly through the annulus between the drill string 12 and the walls of the well bore 10, col 3, ln 41-48)
a) determining a desired dry pipe length (length of pipe such that the level of drilling fluid is below the rig floor, col 4, ln 63-col 5, ln 6); 
b) calculating rates of drilling fluid and air, air pressure, and time required for displacing a desired volume of drilling fluid using conventional engineering techniques known in the art (col 5, ln 1-5); 
c) injecting into the drill string a pressurized gas (compressed air) having a pressure at least as great as the pressure calculated in step b) so as to displace the fluid from an upper portion of drill string (introduction of aerated  drilling fluid is continued until a predetermined volume at a predetermined pressure has been placed in the drill string thereby displacing non-aerated drilling fluid downwardly in the drill string 12, col 4, ln 38-50), thereby creating a dry pipe portion, wherein the length of the dry pipe portion corresponds to the dry pipe length determined in step a) (sudden pressure release causes air to be separated from the aerated drilling fluid and removed from the drill string 12 whereby the resultant level of drilling fluid in the drill string 12 is below the level of the rig floor 35, col 4, ln 63-col 5, ln 1); and 
e) removing at least a part of the dry pipe portion from the wellbore (drilling fluid in the drill string is below the level at which the drill pipe sections are added to or removed from the drill string, col 2, ln 39-42).
Faulkner fails to disclose b) calculating a hydrostatic pressure for a column of fluid having a height corresponding to the dry pipe length determined in step a) and d) preventing fluid from flowing from the annulus into the drill string.
Petrolyte discloses a method of calculating the hydrostatic pressure necessary to create a specific drop inside of a drill pipe corresponding to a length of dry pipe in feet (Petrolyte, page 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the method of Petrolyte to calculate hydrostatic pressure for a column of fluid having a height corresponding to the dry pipe length determined in step a) as Faulkner discloses the use of conventional engineering techniques known in the art to determine particular rates of drilling fluid and air and air pressure (col 5, ln 1-5).
Faulkner, as modified by Petrolyte, fails to disclose d) preventing fluid from flowing from the annulus into the drill string.
Hannegan discloses the use of non-return or check valves on the front end of a drill string above the drill bit. Such a valve prevent fluid from returning up the drill string (par [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Faulkner and Petrolyte to include a float valve located in the drilling string above the bit as disclosed by Hannegan, as this modification would have prevented fluid from flowing from the annulus into the drill string, thereby allowing for the drill string to be disconnected (par [0056]).
Claim 12: Faulkner discloses a method for removing a drill string (conventional drill string 12) from a wellbore (wellbore 10), the drill string (12) comprising a plurality of pipe segments coupled in series (drill string 12 is made up of pipe segments, col 2, ln 20-23), the wellbore (10) and the drill string (12) defining an annulus therebetween (see Fig 1), and the annulus and the interior of the drill string being in fluid communication and containing a fluid (drilling fluid is circulated downwardly through the kelly 36 and the drill string 12, through nozzles in the drill bit 38, upwardly through the annulus between the drill string 12 and the walls of the well bore 10, col 3, ln 41-48), the method comprising: 
a) determining a desired dry pipe length (length of pipe such that the level of drilling fluid is below the rig floor, col 4, ln 63-col 5, ln 6); 
b) calculating rates of drilling fluid and air, air pressure, and time required for displacing a desired volume of drilling fluid using conventional engineering techniques known in the art (col 5, ln 1-5); 
c) injecting into the drill string a pressurized gas (compressed air) having a pressure at least as great as the pressure calculated in step b) so as to displace the fluid from an upper portion of drill string (introduction of aerated  drilling fluid is continued until a predetermined volume at a predetermined pressure has been placed in the drill string thereby displacing non-aerated drilling fluid downwardly in the drill string 12, col 4, ln 38-50), thereby creating a dry pipe portion, wherein the length of the dry pipe portion corresponds to the dry pipe length determined in step a) (sudden pressure release causes air to be separated from the aerated drilling fluid and removed from the drill string 12 whereby the resultant level of drilling fluid in the drill string 12 is below the level of the rig floor 35, col 4, ln 63-col 5, ln 1); 
d) releasing the pressurized gas from the dry pipe portion (Faulkner, valve 50 is opened whereby pressure is released from the drill string 12, col 4, ln 56-col 5, ln 5
e) removing at least a part of the dry pipe portion from the wellbore (drilling fluid in the drill string is below the level at which the drill pipe sections are added to or removed from the drill string, col 2, ln 39-42).
Faulkner fails to disclose b) calculating a hydrostatic pressure for a column of fluid having a height corresponding to the dry pipe length determined in step a); and d) providing a float valve as part of the drill string and float valve and actuating the float valve so as to prevent fluid from flowing from the annulus into the drill string; and 
Petrolyte discloses a method of calculating the hydrostatic pressure necessary to create a specific drop inside of a drill pipe corresponding to a length of dry pipe in feet (Petrolyte, page 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the method of Petrolyte to calculate hydrostatic pressure for a column of fluid having a height corresponding to the dry pipe length determined in step a) as Faulkner discloses the use of conventional engineering techniques known in the art to determine particular rates of drilling fluid and air and air pressure (col 5, ln 1-5).
Faulkner, as modified by Petrolyte, fails to disclose d) providing a float valve as part of the drill string and float valve and actuating the float valve so as to prevent fluid from flowing from the annulus into the drill string.
Hannegan discloses the use of float valves (non-return or check valves) on the front end of a drill string above the drill bit. Such a valve prevent fluid from returning up the drill string (par [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Faulkner and Petrolyte to include a float valve located in the drilling string above the bit as disclosed by Hannegan, and to actuate the float valve as this modification would have prevented fluid from flowing from the annulus into the drill string, thereby allowing for the drill string to be disconnected (par [0056]).
Claim 2: Faulkner, as modified by Petrolyte and Hannegan, discloses the drill string (Faulkner, conventional drill string 12) includes a float valve (Hannegan, non-return or check valve, par [0055]) and wherein step d) includes actuating the float valve (non-return or check valves prevent fluid from returning up the drill string, par [0056]
Claim 3 and 13: Faulkner, as modified by Petrolyte and Hannegan, discloses step c) includes calculating a displacement volume corresponding to the desired dry pipe length (Faulkner, resultant level of drilling fluid in the drill string 12 is below the level of the rig floor 35, particular rates of drilling fluid and air, the air pressure, and the time required for displacing the required volume of drilling fluid from drill string 12 with aerated drilling fluid are calculated using conventional engineering techniques known to those skilled in the art, col 4, ln 42-56, 63-col 5, ln 6, a one-to-one volume ratio of compressed air-to-drilling fluid is used to form aerated drilling fluid and a total volume of 50 cubic feet of aerated drilling fluid is injected for displacement, the equilibrium level of the two columns is 120 feet below surface, col 6, ln 1-31, Petrolyte, pg 1-3) and injecting an amount of pressurized gas corresponding to the displacement volume (Faulkner, a predetermined volume of aerated drilling fluid at the predetermined pressure has been introduced thereby displacing a predetermined volume of drilling fluid from the annulus to the mud pit, col 4, ln 51-54).
Claims 4 and 14: Faulkner, as modified by Petrolyte and Hannegan, stopping fluid circulation in the well before step c) (Faulkner, when necessary or desirable to remove a portion of the drill string 12, the circulation of drilling fluid through the drill string is stopped, col 4, ln 14-51).
Claim 5: Faulkner, as modified by Petrolyte and Hannegan, releasing the pressurized gas from the dry pipe portion prior to step e) (Faulkner, valve 50 is opened whereby pressure is released from the drill string 12, col 4, ln 56-col 5, ln 5).
Claims 9 and 17: Faulkner, as modified by Petrolyte and Hannegan, discloses displacing a portion of the mud slug from the drill string before beginning step c) (Faulkner, mud pumps are started and drilling fluid is pumped from the mud pits at a predetermined rate through the stand pipe 40, col 4, ln 25-32, as the kelly 36 and drill sting 12 are completely full of drilling fluid, col 4, ln 19-25, pumping drilling fluid into the standpipe and into the kelly 36 and the drill string 12 this would necessarily cause drilling mud to be displaced from the drill string before introducing compressed air into the drilling fluid).
Claims 10 and 18: Faulkner, as modified by Petrolyte and Hannegan, discloses further including beginning step c) before displacing a portion of the mud slug from the drill string (simultaneously with pumping of the drilling fluid, compressed air is introduced into the drilling fluid, this causes non-aerated 12 and through the nozzles in the drill bit 38, col 4, 33-51).
Claims 11 and 19: Faulkner, as modified by Petrolyte and Hannegan, discloses the drill string includes a drill bit (Faulkner, drill bit 38) at its lower end (Faulkner, see Fig 1) and step c) includes displacing at least a portion of the mud slug through the drill bit (Faulkner, introduction of the aerated drilling fluid to drill string 12 causes non-aerated drilling fluid to be displaced downwardly in the drill string 12, through the nozzles in the drill bit 38, col 4, ln 33-50).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, as modified by Petrolyte and Hannegan as applied to claim 1, and further in view of Dellinger et al., US 4,577,700 (hereinafter Dellinger).
Claims 6 and 15: Faulkner, as modified by Petrolyte and Hannegan, are silent as wherein step c) includes using a sensor to determine when the length of the dry pipe portion corresponds to the dry pipe length.
Dellinger discloses a liquid level sensor (55), or alternative means, is utilized to determine the drilling fluid has been completely displaced from the stand (39) (col 3, ln 57-68).
It would have been obvious to one of ordinary skill in the art to modify the step c) as disclosed by Faulkner, Petrolyte and Hannegan, to include a liquid level sensor as disclosed by Dellinger as this modification would allow determination that the drilling fluid has been completely displaced from the dry pipe length (Dellinger, col 3, ln 57-68).

Allowable Subject Matter
Claims 8 and 16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 16 contain allowable subject matter over the closet prior art “herein Faulkner, US 4,351,400 (hereinafter Faulkner)”, for the following reasons:
Faulkner discloses, in combination, the limitations of claims 1 and 12 as discussed above.
Faulkner fails to suggest alone, or in combination, the limations of “placing a mud slug in the drill string and removing a portion of the drill string from the well before step c), the mud slug having a mud weight higher than the mud weight of the fluid” as recited in claims 8 and 16. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of claims 8 and 16.

Conclusion
Claims 1-6, 9-15, and 17-19 are rejected. Claims 8 and 16 are objected to. No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676